BOWEN, Presiding Judge,
concurring specially.
I disagree with any interpretation of this opinion which authorizes any expansion of the traditional concept of the “imperfect defense” doctrine. “The doctrine has never been formalized under Alabama law, except to the extent that sometimes whether defendant acted reasonably or rashly, hastily or without good judgment, becomes a state of mind closer to ‘negligence’ than ‘malice’ or ‘intentional’, and is placed by the jury in a manslaughter category.” Alabama Code 1975, § 13A-6-4 Commentary.